Order entered September 14, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00864-CV

              JOHNATHAN HALTON AND CAROLYN HALTON, Appellants

                                           V.

AMERICAN RISK INSURANCE COMPANY, JOHN T. PARKER CLAIMS-HOUSTON,
  INC., JOHN T. PARKER CLAIMS-LONGVIEW, INC., AND AARON MARTIN,
                              Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06385-B

                                        ORDER
        We GRANT appellant’s September 10, 2015 unopposed motion for leave to file an

amended brief on the merits. Appellant shall file the amended brief WITHIN TEN DAYS of the

date of this order.




                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE